Citation Nr: 0432815	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  00-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for major depression, based on an initial award.  

2.  Entitlement to an effective date earlier than July 9, 
1992, for the grant of total disability based on individual 
unemployability.  

3.  Entitlement to an effective date earlier than October 14, 
1999, for the award Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a March 2003 decision, the Board rendered a decision in 
this case, which the veteran appealed to the United States 
Court of Appeals for Veterans' Claims (Court).  In a March 
2003 order, the Court granted the parties' Joint Motion for 
Partial Remand of the Board's March 2003 decision.  Pursuant 
to the actions requested in the Joint Motion, the Court 
vacated that part of the Board's decision that denied an 
initial disability rating in excess of 30 percent for major 
depression; an effective date earlier than July 9, 1992, for 
the grant of a total disability evaluation due to individual 
unemployability; and an effective date earlier than October 
14, 1999, for the award of Chapter 35 benefits (Dependents' 
Educational Assistance) and remanded those issues to the 
Board for issuance of a readjudication decision that takes 
into consideration and is in compliance with the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In the March 2003 decision, the Board addressed the VCAA and 
found that the VCAA was applicable to the veteran's claims 
and noted that all relevant evidence necessary for an 
equitable disposition of the claims had been obtained.  
Hence, there was no further development needed to satisfy the 
duty to assist the veteran in support of his claims.  
Therefore, during the pendency of the appeal, there had been 
full compliance with the required notice and development 
actions specified in the new statute.  

The parties' Joint Motion noted that the newly amended duty 
to notify requirements under the VCAA did not meet the 
standard erected by the legislation.  The amended regulations 
require VA to inform the veteran which evidence VA will seek 
to provide and which evidence the veteran is to provide.  See 
Quartuccio v. Principi, 16 Fed. App. 183, 186-87 (2002).  

The aforementioned Joint Motion also noted that VA failed to 
adequately discuss the amended duty to notify with respect to 
the veteran's claim.  Specifically, VA failed to discuss the 
provision that the required notice to the veteran of the 
information and evidence necessary to substantiate his 
claims, indicate what portion of any such information or 
evidence was to be provided by which party, and failed to 
discuss whether the documents that it referenced, or any 
other document in the record, satisfied that requirement, 
citing Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Hence, because VA failed to adequately address the newly 
amended duty to notify requirements, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

The Board further notes that recent decisions of both the 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims have 
also addressed shortcomings of VA in its application of VCAA.  
In addition, VA General Counsel has issued precedent opinions 
addressing the VCAA; the Board is bound by those precedent 
opinions.  See 38 C.F.R. § 19.5 (2003).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing the 
disabilities and entitlements at issue is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  Thereafter, the RO should 
readjudicate these claims.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


